15-135
     Zhang v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A201 160 560
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   15th day of June, two thousand sixteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MING ZHANG,
14            Petitioner,
15
16                    v.                                             15-135
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gerald Karikari, New York,
24                                       New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Linda S.
28                                       Wernery, Assistant Director;
29                                       Gregory M. Kelch, Trial Attorney,
30                                       Office of Immigration Litigation,
31                                       United States Department of Justice,
32                                       Washington, D.C.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5           Petitioner Ming Zhang, a native and citizen of the People’s

6    Republic of China, seeks review of a December 18, 2014, decision

7    of the BIA, affirming a November 22, 2013, decision of an

8    Immigration Judge (“IJ”) denying Zhang’s application for

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).          In re Ming Zhang, No. A201 160 560

11   (B.I.A. Dec. 18, 2014), aff’g No. A201 160 560 (Immig. Ct. N.Y.

12   City Nov. 22, 2013).       We assume the parties’ familiarity with

13   the underlying facts and procedural history in this case.

14          Under the circumstances of this case, we have considered

15   both    the   IJ’s   and   the   BIA’s    opinions   “for    the      sake   of

16   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
17   524, 528 (2d Cir. 2006).         The applicable standards of review

18   are well established.        8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

19   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).                 The agency

20   may, “[c]onsidering the totality of the circumstances,” base

21   a   credibility      finding     on   inconsistencies       in   an    asylum

22   applicant’s statements and other record evidence “without


                                           2
1    regard to whether” they go “to the heart of the applicant’s

2    claim.”    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d
3    at   163-64.     Substantial   evidence       supports   the   agency’s

4    determination that Zhang was not credible.

5         The agency reasonably relied on discrepancies between

6    Zhang’s testimony and his mother’s affidavit regarding his

7    mother’s residence.     See Xiu Xia Lin, 534 F.3d at 165-67.        His

8    mother’s 2012 affidavit stated that she was residing at the

9    address of the house that Zhang testified Chinese government

10   officials had confiscated and demolished in 2009.               Zhang’s

11   explanations for this inconsistency are not compelling. See

12   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).                  The

13   veracity of his mother’s affidavit is further impugned by the

14   striking similarities between it and Zhang’s own written

15   statement.     See Mei Chai Ye v. U.S. Dep’t of Justice, 489 F.3d
16   517, 524 (2d Cir. 2007); Singh v. BIA, 438 F.3d 145, 148 (2d

17   Cir. 2006).     Although Zhang testified that he had not shared

18   or discussed his statement with his mother, both statements

19   detail    Zhang’s   interactions       with   police   using   identical

20   paragraph structure and language, and present the information

21   in exactly the same order.     Zhang was given an opportunity to

22   explain these similarities as required, see Matter of R-K-K-,


                                        3
1    26 I. & N. Dec. 658, 661 (B.I.A. 2015), but his explanation that

2    the similarities were coincidental because he and his mother

3    experienced the same events was not compelling, see Majidi, 430
4 F.3d at 80.

5        Given the inconsistency regarding his mother’s residence

6    and the striking similarities between his statement and his

7    mother’s affidavit, both of which relate to the basis of his

8    claim, the agency reasonably found Zhang not credible.*     See

9    Xiu Xia Lin, 534 F.3d at 165-66.    That finding is dispositive

10   of Zhang’s claims for asylum, withholding of removal, and CAT

11   relief.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

12   2006).    Accordingly, we do not reach the agency’s alternative

13   bases for denying relief.   See INS v. Bagamasbad, 429 U.S. 24,

14   25 (1976).

15

16

17

18


     * We credit Zhang’s explanation that a translation error caused
     an inconsistency regarding his father’s residency in Spain.
     Nevertheless, remand is unnecessary because the IJ’s other
     findings constitute substantial evidence to support the adverse
     credibility determination. See Xiao Ji Chen v. U.S. Dep’t of
     Justice, 471 F.3d 315, 339 (2d Cir. 2006) (holding that remand
     is futile when we can “confidently predict” that the agency
     would reach the same decision absent any errors).
                                     4
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O=Hagan Wolfe, Clerk




                               5